People v Pompeo (2017 NY Slip Op 05367)





People v Pompeo


2017 NY Slip Op 05367


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


901 KA 13-00499

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vPETER J. POMPEO, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (GARY MULDOON OF COUNSEL), FOR DEFENDANT-APPELLANT.
R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered January 2, 2013. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Memorandum: Defendant appeals from a judgment revoking his sentence of probation imposed upon his conviction, following his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), and sentencing him to a term of incarceration. Defendant's sole contention is that the sentence is unduly harsh and severe. Because defendant has completed serving that sentence, his appeal is moot (see People v Mackey, 79 AD3d 1680, 1681, lv denied 16 NY3d 860).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court